DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites:
The unmanned aerial vehicle of claim 1, further including 
a monitoring controller to control the unmanned aerial vehicle or 
to park until deployment to a radio station is initiated, 
the deployment to the station based on a Global Positioning System auto-pilot flight path.  
The claim as written does not make sense and lacks written description. The monitoring controller itself cannot park itself. It is believed that the word “or” should be eliminated from the claim. This interpretation is supported by Figure 9 and paragraph 0038 in which the monitoring controller controls the UAV to park until deployed, the deployment based on GPS., and by claim 20, which is analogous to claims 7 and 14 but does not have the word “or.” Claim 14 also has the word “or” in it and is rejected for a similar reason. For examination purposes, claims 7 and 14 will be interpreted with the word “or” removed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topchy et al. (U.S. Pat. Pub. No. US2016/0021435 A1).


Regarding claim 1, Topchy discloses:
An unmanned aerial vehicle (see paragraph 0031 for “an unmanned aerial vehicle (UAV)” that can have a “watermarked acoustic signal detector,” item 110A-D, in it), the vehicle comprising: 
a radio receiver to receive a radio broadcast from at least one radio station (first, note that the term “radio station” in this claim and throughout this Detailed Action will be interpreted as a physical tower. This is supported by paragraph 0017, which refers to a radio station having a watermark monitor, which is a physical device, and Fig. 1 which labels various radio stations as physical towers. These physical towers emit what the specification calls a “broadcast radio signal,” in paragraph 0017. With that in mind, see paragraph 0023 for “audio watermarks” that are “embedded in “audio data” such as “radio broadcasts.”); 
a watermark detector to detect a watermark in the received radio broadcast (See paragraph 0029 for those watermarks being detected with a watermarked acoustic signal detector, item 110A-D, which decodes watermark signals encoded into acoustic signals. See paragraph 0023 for the watermarks providing copyright and ID information and can be monitored to determine use and distribution of media and decoded to provide “information valuable to advertisers, content providers, and the like.”); and 
a communication transceiver to report at least one of a detected watermark or information associated with the detected watermark to a remote receiver (see paragraph 0029 for the watermarked acoustic signal detectors 110A-D that “include one or more digital interfaces” to “report” digital information decoded from a watermark signal to a receiving device…such as a collection facility, a computer, etc..”).  

Regarding claim 8, Topchy discloses:
A method for performing radio station monitoring using an unmanned aerial vehicle (see paragraph 0010 for Topchy teaching a system and method for everything in the disclosure. See paragraph 0031 for “an unmanned aerial vehicle (UAV)” that can have a “watermarked acoustic signal detector,” item 110A-D, in it.), the method comprising: 
receiving a radio broadcast from at least one radio station with a radio receiver at the unmanned aerial vehicle (see paragraph 0023 for receiving “audio watermarks” that are “embedded in “audio data” such as “radio broadcasts.”); 
detecting, by executing an instruction with a processor, a - 36 -PATENT20004/81180315US01watermark in the received radio broadcast (See paragraph 0029 for those watermarks being detected with a watermarked acoustic signal detector, item 110A-D, which decodes watermark signals encoded into acoustic signals. See paragraph 0023 for the watermarks providing copyright and ID information and can be monitored to determine use and distribution of media and decoded to provide “information valuable to advertisers, content providers, and the like.”); and 
reporting, by executing an instruction within the processor, at least one of the detected watermark or information associated with the detected watermark to a remote receiver (see paragraph 0029 for the watermarked acoustic signal detectors 110A-D that “include one or more digital interfaces” to “report” digital information decoded from a watermark signal to a receiving device…such as a collection facility, a computer, etc..”).  

Regarding claim 8, Topchy discloses:
A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor of an unmanned aerial vehicle to at least (see Fig. 6, item 613, 614, and 616 for memory, see item 612 for a processor, item 632 and paragraph 0069 for coded instructions): 
access a radio broadcast from at least one radio station (see paragraph 0023 for receiving “audio watermarks” that are “embedded in “audio data” such as “radio broadcasts.”); 
detect a watermark in the received radio broadcast (See paragraph 0029 for those watermarks being detected with a watermarked acoustic signal detector, item 110A-D, which decodes watermark signals encoded into acoustic signals. See paragraph 0023 for the watermarks providing copyright and ID information and can be monitored to determine use and distribution of media and decoded to provide “information valuable to advertisers, content providers, and the like.”); and 
report at least one of the detected watermark or information associated with the detected watermark to a remote receiver (see paragraph 0029 for the watermarked acoustic signal detectors 110A-D that “include one or more digital interfaces” to “report” digital information decoded from a watermark signal to a receiving device…such as a collection facility, a computer, etc..”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Topchy in view of Kosseifi et al. (U.S. Pat. Pub. No. US2018/0292844 A1).

Regarding claim 2, Topchy discloses the unmanned aerial vehicle of claim 1.
Yet Topchy does not further teach:

a monitoring controller to control the unmanned aerial vehicle to visit multiple radio station locations based on a schedule.  
However, Kosseifi teaches:
An unmanned aerial vehicle, further including 
a monitoring controller to control the unmanned aerial vehicle to visit multiple radio station locations based on a schedule (the “monitoring controller” according to the specification of the instant application, paragraph 0027 and Fig. 4, item 430, is a device onboard the UAV that controls the UAVs components. For that, see Kosseifi, Fig. 3, item 111 for an operation module, which is described in paragraphs 0060-0061. For visiting multiple station locations on a schedule see paragraph 0022 for a UAV that is “given a route or a set of routes to autonomous fly at one time” and collect signal information during the flight. Note that paragraph 0020 teaches that the disclosure of Kosseifi applies to cell phone towers as well as “other radio modules”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Topchy, to add the additional features of an unmanned aerial vehicle, further including a monitoring controller to control the unmanned aerial vehicle to visit multiple radio station locations based on a schedule, as taught by Kosseifi. The motivation for doing so would be to lower operating costs and improve accessibility to towers, as recognized by Kosseifi   (see paragraph 0002). Note that this is the same motivation for using a UAV as the 
Claims 9 and 16 are substantially similar to claim 2 and are rejected for similar reasons. 
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Topchy in view of Kosseifi in further view of Obaidi (U.S. Pat. Pub. No. US2017/0090484 A1).

Regarding claim 3, Topchy and Kosseifi teach the unmanned aerial vehicle of claim 2.
Yet Topchy and Kosseifi do not further teach:
An unmanned aerial vehicle wherein 
the schedule includes a condition based on available power of the unmanned aerial vehicle.  
However, Obaidi teaches:
An unmanned aerial vehicle wherein 
the schedule includes a condition based on available power of the unmanned aerial vehicle (see paragraph 0015 for scheduling UAV flights based on available battery power of the UAV).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Topchy and Kosseifi, to add the additional features of an unmanned aerial vehicle wherein the see paragraph 0015).
Claims 10 and 17 are substantially similar to claim 3 and are rejected for similar reasons. 

Claims 5, 12, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Topchy in view of Kosseifi in further view of Priest et al (U.S. Pat. Pub. No. US20160309337 A1) in further view of Hennacy et al. (U.S. Pat. Pub. No. US20200045353 A1).

Regarding claim 5, Topchy and Kosseifi teach the unmanned aerial vehicle of claim 1.
Yet Topchy and Kosseifi do not further teach:
An unmanned aerial vehicle, further including a monitoring controller to control the unmanned aerial vehicle to 
perform a troubleshooting operation associated with the radio station in response to identification by the unmanned aerial vehicle of a watermark error in the received radio broadcast.  
However, Priest teaches:
An unmanned aerial vehicle, further including a monitoring controller to control the unmanned aerial vehicle to 
perform a troubleshooting operation associated with the radio station in response to identification by the unmanned aerial vehicle of a Note that according to the specification of the instant application, paragraph 0038, a troubleshooting operation can include examining an area experiencing signal malfunctions and performing assessments of the areas, such as broadcast coverage measurements. Troubleshooting can also include re-setting the signal via the radio station and, according to paragraph 0038, sending reports to the back offices. See Priest, paragraph 0107 for a UAV system and method for troubleshooting an RF tower. See paragraph 0142 for a UAV that can measure “signal intensity, signal quality…anomalous events,” and perform “troubleshooting, and quality monitoring.” A watermark error is an anomalous event in a signal. See paragraph 0143 for the UAV being used for troubleshooting after “specific problems” have been “reported by users.” This means the troubleshooting is in response to an error.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Topchy and Kosseifi, to add the additional features of an unmanned aerial vehicle, further including a monitoring controller to control the unmanned aerial vehicle to perform a troubleshooting operation associated with the radio station in response to identification by the unmanned aerial vehicle of an error in the received radio broadcast, as taught by Priest. The motivation for doing so would be to use the movement capabilities of a UAV to perform tasks in “rural locations,” since a UAV can “fly anywhere about the coverage area” and do so “quicker” and “faster than driving” in a car, as recognized by Priest (see paragraphs 0139-0140). Note that this is the same motivation for using a UAV as the instant application in paragraph 0018.
Furthermore, Hennacy teaches: 
perform a troubleshooting operation associated with the radio station in response to identification see Hennacy, Fig. 1, item 114 and Fig. 2, item 114, for a “watermark outage monitor.” See paragraphs 0018 and 0033-0034 for item 114, the watermark outage monitor, determining if there is an error in a radio watermark and detects if the error is due to an unexpected error in the media signal transmission. See paragraph 0039 for issuing an alert to the broadcast control center when an unexpected watermark outage occurs. Note that according to the specification of the instant application, paragraph 0038, a troubleshooting operation can include sending reports to the back offices. This is what Hennacy teaches.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Topchy, Kosseifi, and Priest to add the additional features of performing a troubleshooting operation associated with the radio station in response to identification of a watermark error in the received radio broadcast, as taught by Hennacy. The motivation for doing so would be to alert the broadcast office of a signal problem, as recognized by Hennacy (see paragraph 0039). 
In summary, Priest teaches everything in claim 5, but does not explicitly teach that the signal problems are watermark problems. Therefore, Hennacy has been added. Yet 
Claims 12 and 19 are substantially similar to claim 5 and are rejected for similar reasons. 

Claims 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Topchy in view of Kosseifi in further view of Michini et al. (US20180004207 A1).

Regarding claim 6, Topchy, Kosseifi, Priest, and Hennacy teach the unmanned aerial vehicle of claim 5.
Yet Topchy, Kosseifi, Priest, and Hennacy do not further teach:
An unmanned aerial vehicle wherein 
the troubleshooting operation includes the monitoring controller causing the unmanned aerial vehicle to travel to different quadrants of a radio station antenna of the radio station to perform watermark detection with the watermark decoder in the different quadrants.
However, Michini teaches:
An unmanned aerial vehicle wherein 
the troubleshooting operation includes the monitoring controller causing the unmanned aerial vehicle to travel to different quadrants of a radio station antenna of the radio station to perform watermark detection with the watermark decoder in the different quadrants (see Michini, Fig. 3 and paragraph 0073, and Fig. 4, points 402, 404, 406, and 408 and paragraph 0077.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Topchy, Kosseifi, Priest, and Hennacy to add the additional features the troubleshooting operation includes the monitoring controller causing the unmanned aerial vehicle to travel to different quadrants of a radio station antenna of the radio station to perform watermark detection with the watermark decoder in the different quadrants, as taught by Michini. The motivation for doing so would be to determine the radio signals at multiple locations that “circumnavigate” the tower, as recognized by Michini (see paragraph 0077). 
This combination would be especially obvious because Priest strongly teaches toward it. Priest teaches in paragraph 0082 gathering data associated with cell site components in “various sectors 54, 56, and 58.” Furthermore, Figs. 31, 32, and Fig. 32, step 1084 teach gathering radio signal data in various locations. 
Claim 13 is substantially similar to claim 6 and is rejected for similar reasons. 


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Topchy in view of Kosseifi in further view of Priest.


Yet Topchy and Kosseifi do not further explicitly teach: 
An unmanned aerial vehicle, further including 
a monitoring controller to control the unmanned aerial vehicle or to park until deployment to a radio station is initiated, 
the deployment to the station based on a Global Positioning System auto-pilot flight path.  
However, Priest teaches:
An unmanned aerial vehicle, further including 
a monitoring controller to control the unmanned aerial vehicle or to park until deployment to a radio station is initiated (see Priest, Fig. 11 and 14 for a UAV that is parked; in Fig. 11 on a station, in Fig. 14 near a station base. See Fig. 7 and paragraph 0086 and its heading for the UAV going “from Cell site to another cell site.” The UAV parks, then is deployed to another station.), 
the deployment to the station based on a Global Positioning System auto-pilot flight path (see paragraph 0135 for deployment being based on GPS. See paragraph 0082 for the UAV being autonomous.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Topchy and Kosseifi, to add the additional features of an unmanned aerial vehicle, further including a monitoring controller to control the unmanned aerial vehicle to park until deployment to a radio station is initiated, the deployment to the station based on a Global Positioning see paragraphs 0086 and 0082). Furthermore, flying a UAV is easier than driving or climbing a station, as recognized by Priest (see paragraphs 0080).
Claims 14 and 20 are substantially similar to claim 7 and are rejected for similar reasons. 

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Topchy discloses the unmanned aerial vehicle of claim 1.
Yet Topchy does not further teach:
An unmanned aerial vehicle further including 
a monitoring controller to control the unmanned aerial vehicle to travel to a first radio station site and to 
park at the first radio station site to monitor the radio broadcast.  
However, Kosseifi teaches:
An unmanned aerial vehicle further including 
a monitoring controller to control the unmanned aerial vehicle to travel to a first radio station site (see paragraph 0032 for an “external controller” that gives “instructions from an operator” to the UAV. Note that paragraph 0020 teaches that the disclosure of Kosseifi applies to cell phone towers as well as “other radio modules”.) and to 
Yet Kosseifi does not further teach:
An unmanned aerial vehicle further including 
a monitoring controller to control the unmanned aerial vehicle to travel to a first radio station site, and to 
park at the first radio station site to monitor the radio broadcast.  

None of the prior art of record, alone or in combination, teaches this.
First, note that the phrase “monitor the radio broadcast” is not in the specification of the instant application, but “perform radio station monitoring” is in at least paragraph 0028, which has substantially the same meaning. That paragraph refers to Figs. 1-3 as related to monitoring the radio station. Parking is discussed in paragraph 0037 and Fig. 8, in which the UAV first parks at the station (step 806), then detects watermarks (step 808), then sends a report back to the office (step 810).
Priest, teaches in Fig. 11 and paragraph 0099, a UAV that lands at a “cell tower 12 which physically supports the UAV.” See also the first two sentences of paragraph 0102. This is parking. 
However, as made clear in Priest, paragraph 0149 and elsewhere, the signal measuring discussed in paragraph 0150 that would read on this claim is done “during the flying.” This can be when “flying the UAV in a route” or “in a circular pattern” around a tower, either at a fixed or varying elevation. 

Levien et al. (U.S. Pat. No. 9,733,644 B2) teaches in Fig. 13 and col. 38, lines 10-19, that a UAV (UAD 1005) can land on a desk to deliver a package. See Fig. 31 and col. 46, lines 12-13 for landing on a base 3010. But neither the desk nor base is a radio station site, and neither landing event is performed to monitor a radio broadcast. See Fig. 19 and col. 34, lines 46-64 for delivering a package at a “station,” which is a building. Yet this station is not a radio station or an RF tower. It is a building.
Michini et al. (US2018/0004207 A1) teaches a UAV  that can be sent to inspect various RF towers. The UAV can also be instructed to land, but the landing referred to is an end-point, not a waypoint, of the mission, as shown in paragraphs 0033-0034. 
None of this art, alone or in combination, teaches, a UAV that parks at a radio station site to monitor the radio broadcast.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        


/DONALD J WALLACE/Primary Examiner, Art Unit 3665